Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 12/06/2019. In virtue of this communication, claims 1-35 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 12/06/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2020, 07/06/2020, 08/03/2020, 11/17/2020 and 05/24/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Abstract Objection
The abstract is objected to because it contains more than 150 words in length.

Drawings Objection
The drawings submitted on 12/06/2019 are not accepted as part of the formal application. Figure 4 objected to because the lateral axis and longitudinal axis fail to 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 26 and 34 objected to because of the following informalities: 

Regarding claim 26,
	Claim 26 is not completed. The semicolon (;) in line 18 must be replaced by a period (.). Appropriate correction is required.

Regarding claim 34,
	The recitation “an” in line 3 is a typo error. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 16,
	The recitation “the insulating slot” in line 12 is confusing. Clarification is required.

Regarding claim 26,
	The recitation “the first frequency modulation apparatus” in lines 17-18 does not have an antecedent basis. Clarification is required.

Regarding claim 34,
	The recitation “the first frequency modulation apparatus” in lines 16-17 does not have an antecedent basis. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16-23, 26-31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 20140078008), hereinafter Kang.

Regarding claim 16,
Kang discloses a mobile terminal (a mobile terminal, Fig 9B), comprising;
a circuit board (a circuit board 250, Fig 9B), comprising a grounding layer (paragraph [0140]) and a lateral side (a lateral side LS250, Fig 9B);
a radiation portion (a radiation portion RPRAD, Fig 9B), comprising a conductive suspension section (a section CSANT 1, Fig 9B), a first insulating slot (a slit 21, Fig 9B), a second insulating slot (a slit 22, Fig 9B), a feed stub (a conductive member 311, Fig 7B), a parasitic stub (a conductive member 312, Fig 7B), the suspension section is located between the feed stub and the parasitic stub (Fig 9B), the first insulating slot is disposed between the suspension section and the feed stub (Fig 9B), and the second insulating slot is disposed between the suspension section and the parasitic stub (Fig 9B), a gap (an opening comprises openings 316 and 326, Fig 9B) is formed between the radiation portion and the lateral side of the circuit board;
an antenna (an antenna comprises antenna devices ANT 1 and ANT 2, Fig 9B), comprising the feed stub, the parasitic stub, a grounding portion (a frame 241, Fig 9B), a first branch (a feed extension portion 3141, Fig 7B) and a second branch (a feed extension portion 3142, Fig 7B), wherein
in a second embodiment Kang teaches the grounding portion comprises the whole or a part of the grounding layer (a grounding connector 411, Fig 11A), an end that is of the feed stub and that is far away from the insulating slot is electrically connected to the grounding portion (Fig 11A), an end that is of the parasitic stub and that is far away from the insulating slot is electrically connected to the grounding portion (Fig 11A), Kang as modified teaches the first branch extends from the feed stub to the gap (Fig 7B), an end that is of the first branch and that is far away from the feed stub is a feed point (a feed point F1, Fig 7B), the second branch extends from the parasitic stub to the gap and is electrically connected to an end of a first frequency modulation apparatus (a feeding potion 313, Fig 7B), the other end of the first frequency modulation apparatus is electrically connected to the grounding portion (Fig 7B); paragraph [0140]), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a grounding portion comprising a whole or a part of a grounding layer, an end being of a feed stub and being far away from an insulating slot being electrically connected to the grounding portion, an end being of a parasitic stub and being far away from the insulating slot being electrically connected to the grounding portion in Kang, in order to provide a small size antenna structure to be mounted in the mobile terminal.
[AltContent: arrow][AltContent: textbox (slit 22)][AltContent: arrow][AltContent: textbox (slit 21)][AltContent: arrow][AltContent: textbox (RPRAD)][AltContent: arrow][AltContent: textbox (CSANT 1)][AltContent: arrow][AltContent: textbox (LS250)][AltContent: arrow][AltContent: textbox (Mobile terminal)][AltContent: textbox (Kang (US 20140078008))]
    PNG
    media_image1.png
    460
    776
    media_image1.png
    Greyscale

[AltContent: textbox (Kang (US 20140078008))][AltContent: arrow][AltContent: textbox (F1)][AltContent: arrow][AltContent: textbox (3142)][AltContent: textbox (3141)][AltContent: arrow]
    PNG
    media_image2.png
    424
    785
    media_image2.png
    Greyscale

[AltContent: textbox (Kang (US 20140078008))]
    PNG
    media_image3.png
    425
    802
    media_image3.png
    Greyscale


Regarding claim 17,
Kang as modified discloses the claimed invention, as described in claim 16.
Kang does not explicitly teach a first resonance frequency is generated by the feed stub, and a second resonance frequency is generated by the parasitic stub.

portion 313 (paragraph [0181]), and the first feeding extension portion 314 extends from the first feeding portion 313 by a prescribed distance, so that an impedance of a center frequency of a second frequency band can be within 50 ohm by the first feeding 
extension portion 314 (paragraph [0182]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first resonance frequency being generated by a feed stub, and a second resonance frequency being generated by a parasitic stub in Kang as modified, in order to provide a small size antenna structure to be mounted in the mobile terminal.

Regarding claim 18,
Kang as modified discloses the claimed invention, as described in claim 17.
Kang as modified teaches the first resonance frequency and the second resonance frequency are two approximate resonance frequencies.

Regarding claim 19,
Kang as modified discloses the claimed invention, as described in claim 16.
Kang does not explicitly teach a current passes through the lateral side, the feed stub and the parasitic stub to form a current loop cycling around the gap.
	However, Kang teaches the first antenna device may comprise a third member which forms a first conductive loop together with the first conductive member; a first feeding portion connected to the first conductive loop so as to feed the first conductive loop; and a first grounding connector connected to the first conductive loop so as to ground-connect the first conductive loop (paragraph [0026]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a current passing through 

Regarding claim 20,
Kang as modified discloses the claimed invention, as described in claim 16.
Kang does not explicitly teach a size range of the suspension section along a length direction of the radiation portion is greater than or equal to 12 mm and less than or equal to 18 mm, and a size range of first insulating slot or the second insulating slot along the length direction of the radiation portion is greater than or equal to 0.2 mm and less than or equal to 1.5 mm.
However, Kang teaches a length from the opening 316 to the connector 317 of the slot (S) corresponds to .lamda./4 or .lamda./8 with respect to a wavelength of a center frequency of a first frequency band.  The length of the slot (S) may be changed by an antenna feeding method, a dielectric constant of a dielectric substance of the antenna, or addition of a capacitor of the first feeding portion 313 (paragraph [0171]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a size range of a suspension section along a length direction of a radiation portion being greater than or equal to 12 mm arid less than or equal to 18 mm, and a size range of a insulating slot or a second insulating slot along the length direction of the radiation portion being greater than or equal to 0.2 mm and less than or equal to 1.5 mm in Kang as modified, in order to provide a small size antenna structure to be mounted in the mobile terminal.

Regarding claim 21,
Kang as modified discloses the claimed invention, as described in claim 16.
Kang teaches the antenna further comprises a third branch (a conductive member 321, Fig 7B), the third branch extends from the feed stub to the gap and is electrically connected to an end of a second frequency modulation apparatus (a feeding potion 323, Fig 9B), the other end of the second frequency modulation apparatus is 

Regarding claim 22,
Kang as modified discloses the claimed invention, as described in claim 16.
Kang teaches the suspension section is disposed as a structure (a socket 219, Fig 9B) of a charging interface or a USB interface of the mobile terminal.

Regarding claim 23,
Kang as modified discloses the claimed invention, as described in claim 16.
Kang teaches the first insulating slot, the suspension section and the second insulating slot are disposed at the middle portion of the bottom side of the mobile terminal (Fig 9B).

Regarding claim 26,
Kang discloses a mobile terminal (a mobile terminal, Fig 9B), comprising;
a circuit board (a circuit board 250, Fig 9B), comprising a grounding layer (paragraph [0140]) and a lateral side is in a shape of a folded side (an L-shape lateral side LS250, Fig 9B);
a radiation portion (a radiation portion RPRAD, Fig 9B), comprising an insulating slot (a slit 21, Fig 9B), a feed stub (a feeding portion FPANT 1, Fig 9B), in a modification embodiment of a first embodiment, a parasitic stub (a conductive member 312, Fig 7B), the insulating slot is located between the feed stub and the parasitic stub, the feed stub (Fig 7B) or the parasitic stub bends along with the lateral side of the circuit board, a gap (an opening comprises openings 316 and 326, Fig 9B) is formed between the radiation portion and the lateral side;
an antenna (an antenna comprises antenna devices ANT 1 and ANT 2, Fig 9B), comprising the feed stub, the parasitic stub, a grounding portion (a frame 241, Fig 9B), a first branch (a feed extension portion 3141, Fig 7B) and a second branch (a feed extension portion 3142, Fig 7B), wherein
1, Fig 7B), the second branch extends from the parasitic stub to the gap and is electrically connected to an end of a parasitic frequency modulation apparatus (a feeding potion 323, Fig 7B), the other end of the parasitic frequency modulation apparatus is electrically connected to the grounding portion, the first frequency modulation apparatus (a feeding potion 313, Fig 7B) comprises a capacitor or an inductor (a matching portion 315, Fig 9B),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a grounding portion comprising a whole or a part of a grounding layer, an end being of a feed stub and being far away from an insulating slot being electrically connected to the grounding portion, an end being of a parasitic stub and being far away from the insulating slot being electrically connected to the grounding portion in Kang, in order to provide a small size antenna structure to be mounted in the mobile terminal.

Regarding claim 27,
Kang as modified discloses the claimed invention, as described in claim 26.
Kang does not explicitly teach a first resonance frequency is generated by the feed stub, and a second resonance frequency is generated by the parasitic stub.
However, Kang teaches the first antenna device (ANT 1) may comprise a first conductive member 311, a third conductive member 312, a first feeding portion 313 and a first feeding extension portion 314 (paragraph 0170]), the first feeding portion 313 is spaced from the connector 317 by a prescribed distance, so that an impedance of a center frequency of a first frequency band can be about 50 ohm by the first feeding 

extension portion 314 (paragraph [0182]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first resonance frequency being generated by a feed stub, and a second resonance frequency being generated by a parasitic stub in Kang as modified, in order to provide a small size antenna structure to be mounted in the mobile terminal.

Regarding claim 28,
Kang as modified discloses the claimed invention, as described in claim 27.
Kang as modified teaches the first resonance frequency and the second resonance frequency are two approximate resonance frequencies.

Regarding claim 29,
Kang as modified discloses the claimed invention, as described in claim 26.
Kang does not explicitly teach a current passes through the lateral side, the feed stub and the parasitic stub to form a current loop cycling around the gap.
However, Kang teaches the first antenna device may comprise a third member which forms a first conductive loop together with the first conductive member; a first feeding portion connected to the first conductive loop so as to feed the first conductive loop; and a first grounding connector connected to the first conductive loop so as to ground-connect the first conductive loop (paragraph [0026]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a current passing through a lateral side, a feed stub and a parasitic stub to form a current loop cycling around a gap in Kang as modified, in order to provide a small size antenna structure to be mounted in the mobile terminal.



Kang as modified discloses the claimed invention, as described in claim 26.
Kang does not explicitly teach a size range of the insulating slot along a length direction of the radiation portion is greater than or equal to 0.2 mm and less than or equal to 2 mm.
However, Kang teaches a length from the opening 316 to the connector 317 of the slot (S) corresponds to .lamda./4 or .lamda./8 with respect to a wavelength of a center frequency of a first frequency band.  The length of the slot (S) may be changed by an antenna feeding method, a dielectric constant of a dielectric substance of the antenna, or addition of a capacitor of the first feeding portion 313 (paragraph [0171]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a size range of an insulating slot along a length direction of a radiation portion being greater than or equal to 0.2 mm and less than or equal to 2 mm in Kang as modified, in order to provide a small size antenna structure to be mounted in the mobile terminal.

Regarding claim 31,
Kang as modified discloses the claimed invention, as described in claim 26.
a third branch (a conductive member 321, Fig 7B), the third branch extends from the feed stub to the gap and is electrically connected to an end of a second frequency modulation apparatus (a feeding potion 323, Fig 9B), the oilier end of the second frequency modulation apparatus is electrically connected to the grounding portion, the second frequency modulation apparatus comprises a capacitor or an inductor (a matching portion 325, Fig 9B). 

Regarding claim 34,
Kang discloses a mobile terminal (a mobile terminal, Fig 9B), comprising:
a circuit board (a circuit board 250, Fig 9B), comprising a grounding layer (paragraph [0140]) and a lateral side (a lateral side LS250, Fig 9B);
a radiation portion (a radiation portion RPRAD, Fig 9B), comprising an insulating slot (a slit 21, Fig 9B), a feed stub (a conductive member 311, Fig 7B), a parasitic stub , the insulating slot is located between the feed stub and the parasitic stub (Fig 9B), wherein the insulating slot is disposed at a top side of the mobile terminal (Fig 9B), a gap (an opening comprises openings 316 and 326, Fig 9B) is formed between the radiation portion and the lateral side of the circuit board;
an antenna (an antenna comprises antenna devices ANT 1 and ANT 2, Fig 9B), comprising the feed stub, the parasitic stub, a grounding portion (a frame 241, Fig 9B), a first branch (a feed extension portion 3141, Fig 7B) and a second branch (a feed extension portion 3142, Fig 7B), wherein
in a second embodiment Kang teaches the grounding portion comprises the whole or a part of the grounding layer (a grounding connector 411, Fig 11A), an end that is of the feed stub and that is far away from the insulating slot is electrically connected to the grounding portion (Fig 11A), an end that is of the parasitic stub and that is far away from the insulating slot is electrically connected to the grounding portion (Fig 11A), Kang as modified teaches the first branch extends from the feed stub to the gap (Fig 7B), an end that is of the first branch and that is far away from the feed stub Is a feed point (a feed point F1, Fig 7B), the second branch extends from the parasitic stub to the gap and is electrically connected to an end of a parasitic frequency modulation apparatus (a feeding potion 323, Fig 7B), the other end of the parasitic frequency modulation apparatus is electrically connected to the grounding portion, the first frequency modulation apparatus (a feeding potion 323, Fig 7B) comprises a capacitor or an inductor (a matching portion 315, Fig 9B). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a grounding portion comprising a whole or a part of a grounding layer, an end being of a feed stub and being far away from an insulating slot being electrically connected to the grounding portion, an end being of a parasitic stub and being far away from the insulating slot being electrically connected to the grounding portion in Kang, in order to provide a small size antenna structure to be mounted in the mobile terminal.




Kang as modified discloses the claimed invention, as described in claim 34.
Kang does not explicitly teach a first resonance frequency is generated by the feed stub, and a second resonance frequency is generated by the parasitic stub.
However, Kang teaches the first antenna device (ANT 1) may comprise a first conductive member 311, a third conductive member 312, a first feeding portion 313 and a first feeding extension portion 314 (paragraph 0170]), the first feeding portion 313 is spaced from the connector 317 by a prescribed distance, so that an impedance of a center frequency of a first frequency band can be about 50 ohm by the first feeding 
portion 313 (paragraph [0181]), and the first feeding extension portion 314 extends from the first feeding portion 313 by a prescribed distance, so that an impedance of a center frequency of a second frequency band can be within 50 ohm by the first feeding 
extension portion 314 (paragraph [0182]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first resonance frequency being generated by a feed stub, and a second resonance frequency being generated by a parasitic stub in Kang as modified, in order to provide a small size antenna structure to be mounted in the mobile terminal.


Allowable Subject Matter
Claims 24-25 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 24, the pertinent prior art does not adequately teach or suggest the claimed features “the lateral side comprises a first segment, a second segment, and a third segment, wherein both, the second segment and the third segment intersect with the first segment, the first segment is connected between the second segment and the third segment, wherein the second segment and the third segment bend in a same direction from the first segment, wherein the feed stub 
Regarding dependent claim 25, the pertinent prior art does not adequately teach or suggest the claimed features “a first distance is less than a second distance, a third distance is less than a fourth distance, the first distance is a distance between the first insulating slot and a portion that connects the first branch and the feed stub, the second distance is a distance between the portion that connects the first branch and the feed stub and a position at which the feed stub is electrically connected to the grounding portion, the third distance is a distance between the second insulating slot and a portion that connects the second branch and the parasitic stub, and the fourth distance is a distance between the portion that connects the second branch and the parasitic stub and a position at which the parasitic stub is electrically connected to the grounding portion”.
Regarding dependent claim 32, the pertinent prior art does not adequately teach or suggest the claimed features “the lateral side comprises a first segment, a second segment, and a third segment, both the second segment and the third segment intersect with the first segment, the first segment is connected between the second segment and the third segment, the second segment and the third segment bend in a same direction from the first segment, the feed stub bends along with the third segment, and the parasitic stub bends along with the second segment”.

Regarding dependent claim 33, the pertinent prior art does not adequately teach or suggest the claimed features “a first distance is less than a second distance, a third distance is less than a fourth distance, the first distance is a distance between the first insulating slot and a portion that connects the first branch and the feed stub, the second distance is a distance between the portion that connects the first branch and the feed stub and a position at which the feed stub is electrically connected to the grounding portion, the third distance is a distance between the second insulating slot and a portion that connects the second branch and the parasitic stub, and the fourth distance is a distance between the portion that connects the second branch and the parasitic stub 


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845